Citation Nr: 1515320	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for herniated discs at L4-5 and L5-S1.  

2.  Entitlement to a compensable initial rating for migraine headaches.  

3.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for a neurological disorder of the lower extremities secondary to service-connected herniated discs at L4-5 and L5-S1.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A low back disability is manifested by subjective complaints of pain; objective findings include forward flexion greater than 60 degrees, a combined range of motion greater than 120 degrees, and a lack of incapacitating episodes.  

2.  Migraine headaches are manifested by subjective complaints of headaches; objective findings include no nausea, vomiting, or vision changes.  

3.  GERD is manifested by subjective complaints of heartburn and some constipation; objective findings include resolved symptoms on medication and no dysphagia, heartburn or regurgitation.  

4.  A neurological disorder of the lower extremities resulting from a service-connected disability has not been shown.  

5.  Service-connection has been awarded for herniated discs at L4-5 and L5-S1 at 10 disabling, GERD at 0 percent disabling, and migraine headaches at 0 percent disabling.  The combined rating is 10 percent.  

6.  The Veteran has a high school education with some college courses and last worked as a server in a restaurant.  

7.  The service-connected disabilities do not prohibit all forms of gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for herniated discs at L4-5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-43 (2014).  

2.  The criteria for an initial compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-14.14, 4.124a, DC 8100 (2014).  

3.  The criteria for an initial compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, DC 7346 (2014).

4.  A neurological disorder of the lower extremities was not incurred in or aggravated by service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

5.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Increased Rating Claims

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  


Low Back

Under the relevant regulations, a higher than 10 percent rating will be warranted when the evidence shows the following:

* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (20 percent) or;
* combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent) or; 
* muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 
* X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003); 
* incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent, DC 5243). 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

In this case, the evidence does not support a higher rating.  First, the Board finds that there is no basis for a higher rating based on forward flexion or the combined range of motion of the thoracolumbar spine.  Specifically, in an April 2010 VA examination, the Veteran reported onset of low back pain during service following heavy lifting.  On objective physical examination, he had tenderness of the lumbosacral spine at L4-S1.  Range of motion testing indicated forward flexion to 70 degrees, extension to 15 degrees, lateral flexion to 35 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Pain was reported with motion.  

No additional limitation of motion was noted with repetitive motion, and the Veteran displayed no additional limitation of motion due to such factors as pain, pain on use, weakness, fatigability, or lack of endurance.  The Veteran did not exhibit muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, according to the examination report.  

He was likewise negative for any neurological, strength, or sensory impairment related to his herniated discs, as deep tendon reflexes were 2+ and muscle strength was 5/5 in the lower extremities.  No deficits in sensation were noted.  X-rays of the lumbosacral were negative for any acute fracture or dislocation, and no incapacitating episodes or diagnoses of IVDS were reported.  Thus, a rating in excess of 10 percent under the schedular criteria for IVDS is also not warranted.  

While the Veteran has received outpatient treatment for the lumbosacral spine, records of such treatment do not reflect findings significantly different from those of the VA examination.  Additional evidence could not be obtained and considered by VA due to his failure to report of multiple VA examinations.  For all of these reasons, the evidence of record is against a rating greater than 10 percent rating for a low back disability.

The Board has also considered whether an increased evaluation could be granted based upon a separate neurological disorder related to the lumbar spine.  Examination findings, however, reflected normal strength and sensation of the lower extremities, and the Veteran denied any bowel or bladder involvement.  While he did report some radiation of his pain into his thighs bilaterally, no other symptomatology related to the herniated discs was noted, and the April 2010 examiner also indicated the Veteran did not have IVDS or any incapacitating episodes thereof.  Thus, the evidence of record is against a separate rating for neurological involvement.  

The Board has also considered entitlement to staged ratings.  Because, however, the evidence reflects a consistent level of impairment for the period at issue, staged ratings are not currently warranted.  See Hart, 21 Vet. App. at 505.  Therefore, the appeal is denied.

Migraine Headaches

The Veteran seeks a compensable initial rating for migraine headaches.  Under DC 8100 for migraine headaches, a 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months, and less frequent attacks warrant a noncompensable rating.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.    

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (the Court quoted DC 8100 verbatim but did not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness."  

In this case, the evidence does not support a higher rating.  In a February 2010 VA neurological consultation in February 2010, the Veteran reported headaches occurring from one to four times per week.  He denied nausea, vomiting, or vision changes related to his episodes.  Typical duration was from one to two hours, but occasionally they lasted for days.  He was not using any medication, having tried pain medications in the past without favorable results.  New medications for headache pain were prescribed.  This evidence does not support the claim because the headaches cannot be characterized as "prostrating," as he did not indicate these headaches required him to cease other activities and seek rest, or otherwise render him unable to perform most functions.  

In an April 2010 VA general medical examination, the Veteran reported the onset of headaches in 2004.  He was taking medication for his headaches with good results.  He reported approximately 1-2 headaches per month, as compared to 2-3 episodes per week prior to his current medication.  When he experienced headache episodes, he rested in the dark.  A November 2009 CAT scan was negative for any intracranial abnormalities.  On objective evaluation, no neurological impairment related to his migraine headaches was noted.  Migraine headaches were diagnosed.  Again, however, he did not indicate these headaches required him to cease other activities and seek rest, or otherwise rendered him unable to perform most activities of daily living.  As such, the preponderance of the evidence is against a compensable initial rating.  

Although the Veteran has experienced headaches which required varying treatment, overall, the preponderance of the evidence is against a compensable initial rating.  Additionally, because he has displayed a similar level of impairment for the entirety of the time period in question, a staged rating in excess of that already assigned is not warranted.  See Hart, 21 Vet. App. at 505.

GERD

The Veteran seeks a compensable initial rating for GERD.  Under DC 7346 for hiatal hernia, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.  A 10 percent evaluation is warranted with two or more of the symptoms for a 30 percent evaluation of less severity.  

In this case, the evidence does not support a higher rating.  Specifically, the evidence does not show that the Veteran has reported dysphagia, pyrosis, or regurgitation, as would support a compensable rating of 10 percent or higher.  In an April 2010 VA general medical examination, he reported the onset of heartburn in 2008 and persistent symptoms since that time.  He was prescribed Zantac on a daily basis and had experience no heartburn or stomach pain.  Occasionally, he experienced constipation, but denied other gastrointestinal symptoms.  On physical examination the abdomen was soft and nontender.  No other physical findings were noted.  GERD was diagnosed.  

As no pyrosis, dysphagia or regurgitation was noted and the evidence does not show substernal or arm or shoulder pain due to GERD, a compensable initial rating is not warranted.  The Board has also considered evaluation of the Veteran's GERD under other diagnostic criteria for gastrointestinal disabilities.  See 38 C.F.R. § 4.114, DC 7301-54.  GERD, however, resulted in any symptomatology which would, in the context of different diagnostic criteria, result in a higher evaluation.  Additionally, because he has not displayed a higher level of impairment at any time during the pendency of this appeal, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  In conclusion, the preponderance of the evidence is against a compensable rating for GERD.  

With respect to the above claims, the Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  

Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disabilities and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  It is again noted that the Veteran has failed to report for multiple examinations that could have provided additional evidence on which to assess his disabilities.

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain and limitation of motion (low back), headaches (migraines), and heartburn and occasional constipation (GERD) are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, stiffness, aching, limitation of motion (lumbar spine), frequency of attacks (migraines), and epigastric distress with dysphagia, pyrosis, and regurgitation (GERD).  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned rating.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Service Connection for a Neurological Disorder

The Veteran seeks service connection for a disability of the lower extremities resulting from his service-connected low back disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

In the present case, the Veteran alleges service connection is warranted for a separate neurological disorder of the lower extremities resulting from his service-connected herniated discs of the lumbosacral spine.  As an initial matter, VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

As such, VA must consider whether service connection for a neurological disorder of the lower extremities is warranted on a direct basis; that is, having been incurred during active duty service.  Service treatment records are negative for complaints of, treatment for, or a diagnosis of a neurological disorder of the lower extremities.  Likewise, on a March 2009 Report of Medical History, the Veteran denied any history of numbness or tingling, paralysis, or any other impairment in the use of his legs and feet, and a concurrent report of physical evaluation was negative for any abnormalities of the lower extremities.  Therefore, the medical evidence does not reflect a chronic neurological disorder of the lower extremities in service.

Rather, the Veteran contends that service connection for a neurological disorder of the lower extremities is warranted on a secondary basis, as having resulted from a service-connected disability.  Upon review of the totality of the record, however, service connection must be denied as a neurological disorder of the lower extremities is not shown.  

Specifically, in a February 2010 VA neurological consultation, the Veteran reported pain radiating into his upper thighs bilaterally.  On physical examination he had 5/5 motor strength in the upper and lower extremities.  Sensation and coordination were also within normal limits.  An EMG study was recommended.  No neurological disorder of the lower extremities was diagnosed at that time.  Likewise, on VA outpatient treatment in August 2010, he reported pain radiating into his left lower extremity.  He denied numbness and tingling, however.  On objective evaluation, he was mildly positive on straight leg raising bilaterally.  He was given medication for his pain and told to rest.  Again, however, no disability was diagnosed.  

A current disorder is central to any claim for service connection.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

In the present case, the record before the Board does not reflect a diagnosis of a separate disability of the lower extremities, as alleged by the Veteran, resulting from his herniated discs of the lumbosacral spine.  As a service connection claim requires, at a minimum, competent evidence of a current disability, the preponderance of the evidence is against the claim for service connection for a neurological disorder of the lower extremities.  Brammer, 3 Vet. App. at 225.  

In so deciding, the Board again notes that the Veteran rescheduled or failed to report for multiple VA examinations as part of this pending appeal; thus, evidence which might have been favorable to his claim could not be obtained and considered by the Board.  

The Board has also considered the Veteran's lay statements that he has a neurological disorder of the lower extremities.  He is competent to report symptoms, including pain and related symptomatology, but is not competent to diagnosis an underlying neurological disorder, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as radiating pain, but pain does not equal a diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  In light of the lack of clinical findings of the lower extremities on VA medical examination and the evidence within the record reflecting an absence of diagnosis or treatment in the period following service, his more recent assertions of having a neurological disorder of the lower extremities are less probative than the VA medical treatment records and the other evidence of record.  

Finally, the Board observes that the Veteran's reported symptom, radiation of his pain into his bilateral thighs, is already contemplated within the General Rating Formula for Diseases and Injuries of the Spine and will be considered below.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a neurological disorder of the lower extremities, and the appeal is denied.  

TDIU

The Veteran seeks a TDIU.  He contends his service-connected disabilities prevent all forms of gainful employment.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.  

The term "unemployability," as used in VA regulations governing total ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

In this case, the Veteran has been awarded service connection for herniated discs at L4-5 and L5-S1 at 10 percent disabling, GERD at 0 percent, and migraine headaches at 0 percent.  His combined rating is 10 percent.  Thus, he does not meet the percentage requirements of 38 C.F.R. § 4.16.  Accordingly, a schedular grant of TDIU is not warranted and the only question for the Board is whether TDIU is warranted on an extraschedular basis.  

Upon review of the evidence of record, the Board finds that the weight of the lay and medical evidence shows that the Veteran's service-connected disabilities do not preclude the performance of all forms of substantially gainful employment and do not preclude sedentary forms of employment that are consistent with his work experience and education.  

Of note, the Veteran has a high school education but has also taken college courses since service separation.  He last worked as a server, but it is unclear if he is currently employed.  The medical record contains various VA and private treatment records, and reflects that while his service-connected disabilities result in some level of impairment, they do not render him unemployable.  

Specifically, in the April 2010 VA examination, the Veteran was able to walk with a normal gait, and displayed normal posture, strength, and reflexes.  While diagnoses of herniated discs of the lumbosacral spine, GERD, and migraine headaches were confirmed, the examiner concluded the Veteran would be able to work in a sedentary environment.  The remainder of the outpatient treatment records reflects his various reported symptomatology but do not indicate all employment is prohibited or even significantly impaired.  

Based on the above and all other competent lay and medical evidence of record, the weight of the evidence establishes that the Veteran's service-connected disabilities would have little to no impact in a sedentary work employment.  While he has reported low back pain limiting his ability to perform manual labor, sedentary employment was not prohibited, however, in the opinion of the examiner.  The remainder of the service-connected disabilities did not result in any functional limitation.  Thus, these disabilities would have no impact on or prevent sedentary employment, and the preponderance of the evidence is against a TDIU.  

The Veteran himself asserts that his service-connected disabilities prevent all forms of gainful employment.  Though a layperson, he is competent to testify regarding such observable symptomatology as any impairments in occupational functioning due to various disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board considers his contentions to be credible, they are less probative than the objective conclusions of VA medical examiners and health care providers.  The Board again notes that the April 2010 VA examiner found the Veteran capable of sedentary or light duty employment despite his service-connected disabilities.  

Therefore, the Veteran is not individually unemployable by reason of his service-connected disabilities.  The Board considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Accordingly, the preponderance of the evidence is against the claim and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in January 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Follow-up letters were provided in May 2011 and March 2012.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same letter and the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, because the increased rating appeals arises in part from the timely disagreement with the rating assigned following various grants of service connection, no additional notice is required regarding this downstream element of the service connection claim.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The service treatment records, VA medical records, and any identified private medical records have all been obtained.  He was afforded several VA medical examinations for the disability on appeal, most recently in October 2010.  The Board acknowledges that more complete and contemporaneous evidence is warranted; however, he has repeatedly cancelled and/or failed to appear, without explanation, for VA examinations.  

Specifically, the Veteran failed to report for a July 2011 general medical examination.  The scheduling VA medical center attempted to contact the Veteran via telephone in August 2011 regarding his failure to report, but was unable to reach him.  He did not respond to a message left at his primary telephone number, and additional numbers were no longer in service.  He was next scheduled for multiple VA medical examinations in March 2012; he again failed to report for these examinations.  

Later that same month, he contacted the VA medical center and requested these examinations be rescheduled, as he had received notice of these examinations after the date of the examinations themselves.  As a result, he was scheduled for new VA examinations.  In December 2012, he cancelled VA examinations for headaches, the lumbosacral spine, and the gastrointestinal system.  No further explanation was provided for these cancellations.  In August 2014, he failed to report for a VA examination.  To date, no explanation for his absence has been provided.  In the most recent written argument, his attorney acknowledged that the Veteran has failed to report for examination and argued for a grant of benefits based on the current evidence of record.

VA's duty to assist in developing the facts and evidence pertinent to an applicant's claim is not a one-way street, and it is the responsibility of claimants to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to affording him VA medical examinations and/or opinions.  

The Board is not otherwise aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


ORDER

A rating in excess of 10 percent for herniated discs at L4-5 and L5-S1 is denied.

A compensable initial rating for migraine headaches is denied.

A compensable rating for GERD is denied.  

Service connection for a neurological disorder of the lower extremities secondary to service-connected herniated discs at L4-5 and L5-S1 is denied.

Entitlement to a TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


